*-rrogPNEB-   C;ENEi?L‘uL
                                 November 1, 1962       Affirmed
                                                               by~....~...~~
                                                      \ _~~~
                                                          ..~-          - I
        Honorable Robert B. McLealsh, Jr.
        County Auditor
        Hldalgo County
        Edinburg, Texas
                                             Oplhion No.   WW-1466

                                            Re:   Questions relative to
                                                  proper funds to be used
                                                  to pay the traveling ex-
                                                  pense of a presiding
                                                  judge and his court re-
                                                  porter under the stated
        Dear Mr. McLeaish:                        facts.
                 Your request for an opinion reads as follows:
                        "As you are well aware, citizens of the
                 Lower Rio Grande Valley have for a number of
                 years been involved in litigation of the~,now
                 famous 'water suit,' Cause No. ~-20576 and
                 styled THE STATE OF TEXAS vs. HIDALGO COUNTY
                 WATER cC)NTKOLAND-NT            EsRfCT    NO. 18,
                     AL    Thl    it h   become a good bit
                 sex       as EhFyearE'have gone by and at"%:
                 present time is complicated by a number of
                 factors. Among those factors which make the
                 'water suit' unique are the following:
                            "1. The suit is one In which there
                        are numerous litigants hailing from four
                        counties: Hidalgo, Cameron, Starr and
                        Wlllacy Counties.
                            "2. The presiding judge of the 93rd
                        Judicial District of the State of Texas,
                        which court Is trying the water suit, was
                        disqualified by both the Court of Appeals
                        and the Supreme Court of Texas.
                            “3.  Chief Justice Calvert, rather
                        than the administrative judge of the Fifth
                        Judicial Administrative District, appointed
Hon. Robert B. McLealsh, Jr., page 2 (~~-1466)


            a judge to try this case. Judge J. H.
            Starley, of Pecos, was appointed by
            Chief Justice Calvert to preside over
            the water suit. Judge Starley has
            found it necessary to bring this court
            reporter with him when traveling to
            this county in connection with his judi-
            cial duties here.
                “4.. Administrative as well as judi-
            cial problems are Involved In the trial
            of the water suit.
                “5.  To aid In administration ~of the
            water use from time to time, a fund has
            been created by contribution of the water
            users which enables them to pay for the
            services of a water master, various employ-
            ees under the water master, various profes-
            sional fees and other expenses. The users
            are charged as follows: Farmers pay 3#
            per acre quarterly or 54 per acre foot
            used quarterly, whichever is greater; each
            city has a specific weekly water allotment
            and pays 654 per acre foot quarterly on
            this weekly water allotment or 5q! per acre
            foot on the water used during the quarter,
            whichever is greater.
            "As a result of these unique features of the
       water case that is now being tried in the 93rd
       Judicial District Court of the State of Texas,
       which Court is located in Hidalgo County, Texas,
       several questions have arisen:
                "1. Since the presiding judge of
            the water suit, Judge Starley, finds it
            necessary to travel great distances and
            live away from home for extended periods
            of time, is It legal to pay Judge Starley
            from the fund that has been created by
            contributions from the various users? If
            it is legal to pay Judge Starley's expenses
            and the expenses of his reporter from this
            fund, exactly what procedure would be fol-
            lowed in providing for these expenses?
                "2. If it is not legal to pay Judge
            Starley and his reporter from the water
Hon. Robert B. McLeaish, Jr., page 3 (~~-1466,)’


            users' fund, must Hidalgo County bear
            the entire cost of travel expenses of
            Judge Starley and his reporter? If it
            is not necessary for Hidalgo County to
            bear this entire cost and the costscan
            be spread among the other counties in-
            volved In the water suit, what procedure
            and what basis of proration must be made
            to allow the other countles,to pay their
            prorated share of the cost of the water
            suit?"
       Subdivisions 3 and 4 of Section 2a and Section 10 of
Article 200a, Vernon's Civil Statutes, provide as follows:
            “(3)  In addition to the method set forth
       In this Act for the assignment of judges by the
       Presiding Judges of the Administrative Judicial
       Districts, the Chief Justice shall have the power
       to designate and assign judges of one or more
       Administrative Judicial Districts for service in
       other Administrative Judicial Districts whenever
       he deems such assignment necessary tomthe prompt
       and efficient admin,istrationof j,ustlce. Judges
       so assigned by the Chief Justice shall perform
       all the duties and functions authorized In this
       Act the same as If they had been so designated
       and assigned by the Presiding Judges of the Ad-
       ministrative Judicial Districts.
            "(4) In addition to, and cumulative of, all
       other compensation and expenses authorized by law
       and this Act, judges who are required to hold
       court outside their own districts and out of 'their
       own counties under the provisions of this Act,
       shall receive a per diem of Twenty-five ($25.00')
       Dollars for each day, or fraction thereof, which
       they spend outside their said districts and
       counties in the performance of their duties; such
       additional compensation to be paid In the same
       manner as their salaries are paid by the State upon
       certificates of approval by the Chief Justice or
       by the Presiding Judge of the Administrative Judl-
       cial D1strii.tin which they reside."
            "Sec. 10. When the district judges are as-
       signed under the provisions of this Act to dls-
       tricts other than their own district, and out
       of their own counties, they shall, in addition
Hon. Robert B. McLeaish, Jr., page 4 (~~-1466)


       to all other compensation permitted or au-
       thorized by law, receive their actual ex-
       penses in going to and returning from their
       several assignments, and their actual living
       expenses while in the performance of their
       duties under assignments, which expenses
       shall be paid out of the General Fund of
       the county in which their duties under as-
       signments .are performed, upon accounts certi-
       fied and approved by the Presiding Judge of
       the Administrative District."
       In view of the foregoing provisions and under the facts
submitted, the presiding judge is entitled to $25.00 per day
for each day or fraction thereof spent outside of his district,
in addition to and cumulative of all other compensation and
expenses authorized by law, and is entitled to his actual ex-
penses in going to and returning from and his actual living
expenses while in the performance of his duties under the as-
signment.
       We know of no constitutional or statutory authoriza-
tion which would permit a judge hearing a case to be paid from
a fund consisting of contributions made by parties interested
in the outcome of a particular suit. You are therefore advis-
ed in answer to your first question that the presiding judge
cannot be paid traveling expenses or compensation from,the fund
?!hichhas been created by contributions of various water users.
In answer to your second question, the presiding judge is to
be paid his actual expenses outlined above from the General
l%nd of Hidalgo County (Section 10 of Article 20Ca, V.C.S.),
and Is to be paid the $25.00 per diem by the State (Section 2a
of Article 200a).
       We know of no provision either in the Consti.tutlonor
statutes of this Sta,tewhich authorizes the payment of travel-
ing expenses of a court reporter. His compensation consists
of salary and fees for the preparation of statements of fact.
You are therefore advised that the traveling expenses incurred
by the court reporter may not be paid by the State or County.
The preceding sentence is not to be construed as passing on
the authority of the parties to contract with the court reporter
to perform services for the use and benefit of parties seeking
the services of a court reporter.

                            SUMMARY
            A judge on an assignment to hold court
            outside his own district pursuant to the
Hon. Robert B. McLeaish, Jr., page 5 (~~-1466)


            nrovisions of Article 200a, Vernon's
            Civil Statutes is entitled to receive
            a per diem of $25.00 for each day or
            fraction thereof which he spends out-
            side his district and his actual liv-
            ing expenses, together with his actual
            traveling expenses going to and return-
            ing from his assignment. All of the
            foregoing is in addition to and cumu-
            lative of all other compensation au-
            thorized by law.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Iola Wilcox
W. 0. Shultz
Dudley McCalla
Scranton Jones
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore